EXHIBIT 32.02CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002In connection with the Annual Report of Mix1 Life, Inc.(the "Company") on Form10-K for the year ending August 31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Christopher Larson, Chief Financial Officer, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: (1) The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and(2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: December 16, 2015By:/s/ Christopher Larson Christopher LarsonChief Financial OfficerA signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
